Campbell, C. J.
Plaintiff sued defendant for a personal' injury, which is charged in the declaration as the result of defendant’s carelessness in taking up a sidewalk plank, and not fastening it, whereby, when it was stepped on, it flew up- and injured plaintiff.
The facts were that defendant set up its instruments in-the drug store of one Loomis, in the village of Sparta, Kent county, and he became its agent. The wires passed into the store at the inner end of the sidewalk, where- there was an iron post just below the level of the plank,, to which an attachment was made for some purpose connected with the-working of the instruments. This post was already there-when the arrangements were made. To reach it a plank had to be lifted up, which was already loose, and it was put back, and left in the same condition, with, the outer end projecting somewhat beyond the other plank.
In September, 1883, some months after the wires were fastened, plaintiff drove up beside the- walk, and stepped upon the end of this loose plank, which flew up- in his face,, broke his nose, and otherwise injured him..
Defendant did not own or control the store,and had nothing to do with maintaining the sidewalk in order. The walk was-left by defendant in the same condition in which it was found.. Under such circumstances it is impossible to hold defendant responsible for the accident. It did nothing to create the-danger, and had no duty to perform in regard to- a walk on premises over which it had no authority or supervision. The court below so ruled, and there was no error in the ruling. Any principle that would impose liability in such a case-would hold any individual liable for future mischief from, any plank or other thing which he may intentionally or casually have disturbed, and put back again where he found, it» The doctrine has no foundation in reason»
The judgment must be affirmed.
The other Justices concurred.